Title: To George Washington from William Heath, 14 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands May 14th 1782
                        
                        I was last evening honored with yours of the 13th to which I shall pay strict attention.
                        Enclosed your Excellency will find the Warrant for the execution of Gaylord, with the return of the Officer
                            thereon—and two New York papers which came to hand the last evening——It appears by one of the papers that two british
                            regiments have embarked at Charlestown for Jamaica. I have the honor to be With the highest respect Your Excellencys Most
                            Obedient Servant
                        
                            W. Heath

                        
                    